PER CURIAM.
In this case a jury was waived. The cause was tried by the court, which made a special finding of facts. The question raised in this writ is whether the facts as found warrant the judgment rendered.
We do not decide whether or not the homestead of Sinclair was exempt from distraint, the decision of that question being unnecessary, because we conclude • that the fact that the sale was not advertised in a weekly newspaper published in tjhe county for 20 days made the sale void.
The judgment of the District Court is affirmed.